DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The Examiner acknowledges applicant’s foreign priority benefit  that this application is a CIP of PCT/IB2019/057663 09/11/2019 PCT/IB2019/057663 and applicant’s domestic priority benefit to PRO 62/736,745 09/26/2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 26, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner and the annotated IDS indicating consideration is attached to this office action.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Malone US 2018/0133624 in combination with  Field, US 2007/0163939.
Malone teaches the inventions substantially as claimed.  Specifically, From Figure 1, and Figure 14A, teach a media filter (1) which is disposed within a filter housing (2) including an influent inlet (10), an effluent outlet (11), a volume which constitutes the filter chamber (3).  Media pellets or beads (14) are displaced in the space defining the filter chamber (3).  The media within the chamber is referred to as a floating media bed (12).  The principle of floating media filters includes influent to pass upward through the media bed to the outlet (11).  Malone teaches that there as diffuser (65) which is introduce influent in a 360o radial pattern below the media bed to promote improved mixing and filtration.[Note Paragraphs [0021]-[0022]].  In Figure 14A-14C the diffuser trough specifics are described.  In Figure 14A, a filter housing with the influent inlet line (10) extending downward such that the mouth or terminal opening  or outflow aperture of the influent inlet (10) is position below the per edge of the diffuser trough (20).  Malone teaches that the in other alternate embodiments the outflow aperture could be position above the upper edge (21).  Malone teaches that a void area (70) can form over the embedded diffuser trough as the media beads rise to refill the filtration chamber at the end of a backwash sequence. The base width of the diffusor trough can be different, and optimized through experimentation and criteria has been taught regarding the width, and shape of the diffuser and Malone teaches using multiple diffuser troughs.  Also taught and recognized is the correlation between the bed void depth and the critical angle of repose for a media bed and the maximum width of the diffuser trough.  The diffusers taught in Malone et al. are dome shaped, triangular shaped or cone shaped as shown in Figures 8A-8J. [Note paragraphs [0043], and [0046-0047]]
However, Malone does not teach or suggest applicant diffuser location as claimed and the apertures as claimed by applicant.
	Field teaches a water conditioner which is functionally equivalent to a media filter which includes a  vessel or filter housing.  Disposed within the housing, is filter media (2) which is a bed of particulate material for conditioning water.  The tank has a closed bottom end (3) and top end (4) with a central opening (5) which is closed by a valve and control assembly (6).  In operation, water enters the tank via an inlet pipe (9), the assembly (6) and the opening (5).  The water percolates downwardly through the bed (2)  and enters the dip tube (8) through slits (10)in the closed bottom end of dip tube (8).  
	Field teaches and recognizes that liquid flowing through the tank (1) seldom contacts any more than 30-70% of the particulate material forming the bed (2).  In order to mitigate this issue, the same issue addressed by applicant and Malone, a diffuser is disposed within the filter housing to improve contact through the filter.  Field teaches using a top distributor (15) or diffuser which includes an umbrella shaped body (17) made of polyethylene including a plurality of spaced apart holes or apertures (18).  Field specifically teaches that the material entering the tank through opening (5) encounters the top of distributor body (17) flows downwardly through the periphery of the tank.  Some of the material flows around the outer periphery of the body (17) to the outside of the bed.  The remaining material flows down the body (17) through the holes (18) to various areas of the bed (2).  In order to ensure even distribution of the water  to the top of the bed, the holes (18) are arranged in concentric circles with the holes in one circle being staggered with respect to the holes in an adjacent circle. Field teaches that the circle closes to the dip tube (8) includes one hole (8) between each adjacent pair of spokes (19).  The holes (18) are arranged in an alternating circle are radially aligned.[Note Paragraphs [0019]-[0020]
	It would have been obvious from the combined teachings of Malone and Fields to provide a media filter which address issues regarding particulate bed or media filters wherein upon the impingement of liquid upon the bed of media and forming piles, only using part of the filter bed and reducing the effectiveness of the filter is recognized both in Malone and Fields.  In order to mitigate the piles, voids, in the particulate bed filter, diffusers have been taught in both Malone and Fields. Fields specifically teaches using an umbrella shaped diffuser which include a plurality of specifically arranged apertures or holes which aids in even distribution of the liquid in the bed and to improve the overall efficiency of the filter.  While applicant’s specific increase in expansion of each aperture as it extends away from the diffuser core is not specifically addressed in either Malone or Fields, the concept of using the diffuser, the arrangement and spacing and radial flow configuration of the apertures has been specifically taught and addressed and given the teachings in both Malone and Fields it is maintained that applicant’s media filter and method of filtering water wherein the water is flows through the diffuser which includes a base and a plurality of apertures which includes a spoke, umbrella or wing arrangement.  The diffuser shape of an umbrella with a plurality of holes has been taught in Fields.  It would have been obvious to one having ordinary skill in the art the time of filing or the time the invention which reduces and limits formation of piles within the bed of media and improving filter efficiency from the combined teachings of Malone and Fields both references teach using particulate bed filters, recognizes the same deficiencies in particulate filter efficiency and teach and recognize that diffusers can be used within the particulate bed or at the point where the liquid is introduced into the particulate bed filter so that the water impinges the diffuser and the water flow through radially through the diffuser such as described in the umbrella shaped diffuser taught in Fields which renders applicant’s invention as a whole obvious to one having ordinary skill in the art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Das teaches a water filtration apparatus and process.  Ekholm et al. teach a diffuser basket.  Field ‘183 teach a water conditioner assembly.  Xia et al. teach screenless granular media filters.  Beggs teach backwashing unsaturated wastewater filter.  Xia et al. ‘413 teach a method of filtering liquid using a vertical filter.  Hoorowitz teach a filtration unit.  Field ‘967 teach a distributor device for a water conditioner.  Teter et al. teach a self-adjusting filter diffuser and method for assembling. Berne teach a method and apparatus for the filtration of a suspension by a granular filtrating layer.  Moller teach a liquid filtering apparatus.  Forsyth teach a water softener.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397. The examiner can normally be reached Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
					/Nina Bhat/                                                                 Primary Examiner, Art Unit 1771